Citation Nr: 1105567	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-37 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of hysterectomy 
and ovaries removal, status-post follicular cysts and 
endometriosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1986 to February 
1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision that denied service 
connection for residuals of hysterectomy and ovaries removal, 
status-post follicular cysts and endometriosis.  The Veteran 
timely appealed.

In February 2010, the Veteran testified during a hearing before 
the undersigned at the RO.  The Veteran submitted additional 
evidence and waived initial consideration of the evidence by the 
RO.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, endometriosis and 
multi-cystic ovaries that resulted in a hysterectomy and ovaries 
removal had their onset in service.


CONCLUSION OF LAW

Residuals of endometriosis and multi-cystic ovaries, including 
status-post hysterectomy and ovaries removal, were incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107  (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In view of the Board's favorable decision in this appeal for 
service connection for residuals of hysterectomy and ovaries 
removal, status-post follicular cysts and endometriosis, further 
assistance is unnecessary to aid the Veteran in substantiating 
her claim.  

II.  Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in August 1985 revealed no defects other than defective vision 
and pes planus.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which she has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Here, the Veteran testified that she first noticed her 
gynecological problems in service prior to 1993, when she 
experienced symptoms of vaginal discharge, abdominal pain, and 
cramping.  The Veteran testified that she went to sick call 
frequently and that she was given Motrin, but the treatment never 
resolved her problems; the pain persisted.  She testified that 
she had abdominal pain and low back pain in service, when it was 
not time for her menstrual cycle.

The Veteran also testified that she was diagnosed with 
endometriosis and cystic ovaries approximately ten months after 
separating from active service.  She testified that the physician 
had ordered a sonogram, and eventually performed laparoscopic 
surgery to make the diagnosis.  At first one ovary was removed 
because it was full of cysts.  She testified that attempts to 
save the other ovary failed, and she underwent a hysterectomy in 
2003.
 
Service treatment records document the Veteran's treatment on 
various occasions for vaginal discharge and itching.  In June 
1992, the Veteran also reported pelvic problems, abdominal pain, 
and occasional pelvic pain (not continuous).  She again reported 
pelvic problems in October 1992.  Records show that the Veteran 
specifically denied having pelvic pain in January 1994 and in 
November 1994.  Impressions were primarily vaginitis or vaginal 
discharge or yeast infection.

Private treatment records show that the Veteran underwent surgery 
in December 1995 for pelvic mass and bilateral multi-cystic 
ovaries.  Procedures performed included left oophorectomy, 
bivalve right ovary, and biopsy of lesion of cul-de-sac.  Records 
reveal that the Veteran had been putting off therapy, and had 
significant pain with her periods in July 1996.  The assessment 
was endometriosis.  She continued to report pelvic pain in April 
1997; and completed Lupron therapy in September 1997, and 
reported occasional discomfort.

In September 1999, the Veteran underwent diagnostic laparoscopy, 
lysis of adhesions, and biopsy of right ovary.  In July 2000, she 
underwent operative laparoscopy and right ovarian cystectomy.  
Findings then revealed extensive infiltrating endometriosis in 
the cul-de-sac; Lupron therapy was again recommended, but the 
Veteran expressed a desire to get pregnant.  She began Lupron 
therapy in January 2001, and planned not to get pregnant due to 
her history of endometriosis.  In December 2003, the Veteran 
underwent total abdominal hysterectomy and right salpingo-
oophorectomy.

In October 2008, the Veteran's treating physician reported that 
the Veteran first presented with complaints of pelvic pain in 
1995.  A sonogram showed a very large complex mass on the right.  
Diagnostic laparoscopy revealed findings of bilateral multi-
cystic ovaries and significant endometriosis in the cul-de-sac, 
which was treated with medication and continued to recur.  The 
treating physician opined that it is highly possible that the 
Veteran's condition started prior to her military discharge in 
February 1995.

In January 2010, the Veteran's treating physician further opined 
that it is most likely as not that the Veteran's symptoms from 
endometriosis and post-follicular cysts began while she was 
serving on active duty; and that these symptoms often result in a 
hysterectomy with ovary removal.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the evidence suggests that the Veteran's endometriosis and 
post-follicular cysts had their onset in service, and that these 
symptoms often result in a hysterectomy with ovary removal.  The 
opinions of the Veteran's treating physician are not rebutted by 
any opinion to the contrary.  The opinions are probative for 
resolving the matter on appeal.  The Veteran's treating physician 
has the medical knowledge to express competent opinions.

The Board has also considered the Veteran's claimed continuity of 
symptomatology with regard to her pelvic pain since service.   As 
noted above, the Veteran is competent to testify on the severity 
or frequency of her pelvic pain and her descriptions are 
credible.  The post-service continuity of symptomatology of 
pelvic pain is consistent with complaints in service.  No 
alternative etiology has been presented.  The Veteran has 
complained of pelvic pain beginning in service, and 


resulting subsequently in a hysterectomy and ovaries removal.  
Resolving all doubt in the Veteran's favor, the Board finds that 
the evidence supports a link between current residuals of 
hysterectomy and ovaries removal, status-post follicular cysts 
and endometriosis, and the pelvic pain the Veteran exhibited in 
service.  See 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for residuals of endometriosis and multi-
cystic ovaries, status-post hysterectomy and ovaries removal, is 
granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


